EXHIBIT 10.1
October 2, 2008      
     Re: Agreement to Continue Employment.
Dear                     :
     We appreciate your hard work and dedication as an employee of Northfield
Laboratories Inc. In view of your significant contributions, this letter will
confirm the terms of your continued employment with Northfield through June 30,
2009.
     Northfield agrees to continue your employment in your present position
through June 30, 2009. During this period, your current salary will not be
reduced and the employee benefits you currently receive will not be materially
changed without your consent. If you receive a promotion or salary increase,
your new position and salary will remain in effect for the remainder of this
period.
     If Northfield terminates your employment prior to June 30, 2009, you will
be entitled to receive a lump sum payment of your accrued but unused paid time
off plus an amount equal to 12 months of your base salary as in effect at the
time of your termination. These payments will be paid within 14 days after
actual termination, subject to any requirement to sign a written release of
claims.
     If you are entitled to and elect to continue your medical benefits under
COBRA, you will pay for that coverage at active employee rates for the first
12 months of your COBRA coverage or, if earlier, until the end of your coverage.
If your COBRA coverage extends for more than 12 months, you will pay the full
COBRA rate for the remainder of your COBRA period.
     Northfield will not be obligated to make a lump sum payment or to continue
your salary or benefits if you voluntarily terminate your employment or if your
employment is terminated as a result of Northfield’s determination, in its
exclusive discretion, that you have failed to perform your responsibilities as a
Northfield employee, including any failure to comply with your Proprietary
Information and Inventions Agreement or with Northfield’s employment policies
and code of business conduct and ethics.
     Northfield may require you to sign a written release of claims as a
condition to providing you with payments or benefits after the date of the
termination of your employment. All payments will be subject to tax withholding
to the extent required by law. If you are required to sign a written release as
a condition to payments or benefits, then payment will not be made until after
you sign and return the release, and any required period to revoke a written
release has expired.
     This letter agreement will terminate on June 30, 2009. Your Proprietary
Information and Inventions Agreement will remain in force at all times. Unless
we agree otherwise in writing, after that date your employment with Northfield
will be on an at will basis in accordance with applicable law.
     The severance pay and benefits provided for in this letter will be in lieu
of any other severance or termination pay to which you may be entitled under any
Northfield severance or termination plan, program, practice or arrangement. This
letter supersedes and replaces our prior letter agreement relating to the
continuation of your employment dated as of February 25, 2008.
     If you agree to accept this proposal, please sign, date and return this
document to my attention by not later than October 6, 2008.
     Thank you again for your continued efforts on behalf of Northfield.

 



--------------------------------------------------------------------------------



 



         
 
  Steven A. Gould, M.D.    
 
  Chairman and Chief Executive Officer    

I have read and understand this letter
and agree with its terms:

         
Signature:
       
 
 
 
   

         
Date:
       
 
 
 
   

 